08/12/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                 Case Number: DA 21-0149



                                 No. DA 21-0149

MARK S. IBSEN, M.D.,

            Appellant,                                               FILLD
                                                                      AUG 1 2 2921
     v.                                                             Bowen Greenwood
                                                                  Clerk-of Suprerne Court
                                                                     State of Montana

MONTANA STATE BOARD OF MEDICAL EXAMINERS,

            Appellee.


                           GRANT OF EXTENSION

      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellee is

given an extension oftime until September 13, 2021,to prepare, file, and serve its

response brief.

      DATED this I?...        day of August 2021.




                                BOWEN GREENWOOD
                                Clerk of the Supreme Court




                                                                 GRANT OF EXTENSION